Title: Bernard McMahon to Thomas Jefferson, 23 September 1812
From: McMahon, Bernard
To: Jefferson, Thomas


          
            Dear Sir. Philadelphia 23rd Septr 1812
            I herewith send you a small box containing 6 Dwarf Persian Iris, 12 Cloth of Gold Crocus 6 Iris Xiphium, 6 Iris Xiphium a new & fine variety, 12 Double Persian Ranunculuses; with the seeds of some very superior Impatience Balsamina,  Red Antwerp Raspberry & Centaurea macrocephala, as a part of a collection to be forwarded in a few days for your acceptance, by Sir,
            Your sincere wellwisherBernd McMahon
          
          
            P.S. I am happy to inform you that my little business enables me to progress, in my line, in a ratio somewhat greater than I at first expected.
          
        